The offense is burglary; the punishment, confinement in the penitentiary for five years.
The trial term of court adjourned on the 12th day of October, 1931. Appellants did not enter into recognizance during the term of court in order to secure their enlargement pending appeal, but on the 9th day of October, 1931, executed appeal bonds to effect their enlargement. These bonds were filed on October 11, 1931, which was one day prior to the adjournment of court. This court acquires no jurisdiction of an appeal where an appeal bond is filed during the trial term of the court. Zepeda v. State, 7 S.W.2d 527, and authorities cited.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
         ON APPELLANT'S MOTION TO REINSTATE THE APPEAL.